Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                      Nos. 04-19-00540-CR & 04-19-00545-CR

                                 Leroy HARRIS, Jr.,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

            From the 25th Judicial District Court, Guadalupe County, Texas
                  Trial Court Nos. 18-0834-CR-C & 18-1324-CR-C
                       Honorable William Old, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED September 18, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice